Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement entered June 2nd, 2020 has been considered.  A copy of the cited statement(s) including the notation indicating its respective consideration is attached for the Applicant's records
The information disclosure statement filed June 2nd, 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referencing Slotzilla, “Unleash the Riches of Ancient Egypt with Mistress of Egypt” Printed June 2, 2020 refernced therein has not been considered.
.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



1-20 are rejected under 35 U.S.C. 101 because the claimed invention as a whole, considering all claim elements both individually and in combination, is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
As summarized in the 2019 Patent Subject Matter Eligibility Guidance, subject matter eligibility is determined based on a Two-Part Analysis for Judicial Exceptions.  In Step 1, it must be determined whether the claimed invention is directed to a process, machine, manufacture or composition of matter.  The instant application includes claims concerning a gaming apparatus (i.e., a machine) in claims 1-20 and accordingly is directed a machine under the considerations of Step 1.
In Prong 1 of Step 2A, it must be determined whether the claimed invention recites an Abstract Idea, Law of Nature or a Natural Phenomenon.
In particular exemplary presented claim 1 includes the following underlined claim elements:
Claim 1: 	 A gaming apparatus for facilitating player participation in poker games, the gaming apparatus comprising:  
a display;  
a user interface configured to receive at least player input to facilitate player participation in the poker games;  
a wager input device structured to identify and validate player assets, and to permit the player to participate in the poker games in which the player assets are provided;  
a processor configured to:  
randomly select cards to present in each of a sequence of the poker games;  
randomly present game items in connection with any one or more of the sequence of poker games;  
track an aggregation of the game items randomly presented during the player participation in the sequence of poker games;  
monitor for a game item termination event during the sequence of poker games;  
in response to the game item termination event occurring in connection with a currently-played one of the sequence of poker games, determine an award based on the tracked aggregation of the game items; and  
provide the determined award for use with at least one of the poker games.  

The claim elements underlined above, concern Certain Methods of Organizing Human Activity including managing personal behavior or relationships that have been identified by the courts as an Abstract Idea because they describe a set of rules.
As the exemplary claim recites an Abstract Idea, Law of Nature or a Natural Phenomenon it is further considered under Prong 2 of Step 2A to determine if the claim recites additional elements that would integrate the judicial exception into a practical application.  Wherein the practical applications are set 
With respect to the above the claimed invention is not integrated into a practical application because it does not meet the criteria of MPEP §2106.05(a-c,e) and although it is performed on a display, a user interface device, a wager input, and a processor it is not directed to a particular machine because the hardware elements are not linked to a specific device/machine and would reasonable include other devices such as slot machines, arcade games, automated tellers, vending machines, and the like.  Accordingly, the claims limitations are not indicative of the integration of the identified judicial exception into a practical application, and the consideration of patent eligibility continues to step 2B.

Step 2B requires that if the claim encompasses a judicially recognized exception, it must be determined whether the claimed invention recites additional elements that amount to significantly more than the judicial exception.  The additional element(s) or combination of elements in the claim(s) other than the abstract idea(s) per se including 
Accordingly, as presented the claimed invention when considered as a whole amounts to the mere instructions to implement an abstract idea [i.e. software or equivalent process steps] on a generic computer [i.e. controller or processor] without causing the improvement of the generic computer or another technology field.
The applicant’s specification is further noted as supporting the above rejection wherein neither the abstract idea nor the associated generic computer structure as claimed are disclosed as improving another technological field, improvements to the function of the computer itself, or meaningfully linking the use of an abstract idea to a particular technological environment (Applicant’s specification Page 11 line 30 through Page 14 Line 15).  In particular the applicant’s specification only contains computing elements which are conventional and generally widely known in the field of the invention described, and accordingly their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art per the requirements of 37 CFR 1.71.  Were these elements of the applicant’s invention to be 
“[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implemen[t]’ an abstract idea ‘on . . .a computer,’ . . . that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132S. Ct. at 1301). In this case, the claims recite a generic computer implementation of the covered abstract idea.
  The remaining presented claims 2-20 either incorporate through claim dependency or separately present substantially similar abstract concepts as noted with reflection to exemplary claim 1 above and therefore are similarly directed to or otherwise include abstract ideas.
Therefore, the listed claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.








Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 6, and 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berman et al (US 2018/0130304).

Claim 1: 	 Berman teaches a gaming apparatus for facilitating player participation in poker games, the gaming apparatus comprising:  
a display(Berman Figure 2; Element 211);  
a user interface configured to receive at least player input(Berman Figure 2; Element 222) to facilitate player participation in the poker games(Berman Figure 7A-7B; Paragraph [0091]);  
a wager input device structured to identify and validate player assets (Berman Figure 2; Element 246; Paragraph [0053]), and to permit the player to participate in the poker games in which the player assets are provided(Berman Figure 2; Element 244; Paragraphs [0092]- [0094]);  
a processor(Berman Figure 2; Element 202) configured to:  
randomly select cards to present in each of a sequence of the poker games(-described as a probability of occurrence- Berman Paragraph [0091]);  
Berman Paragraph [0093]; Figure 7A);  
track an aggregation of the game items randomly presented during the player participation in the sequence of poker games(Berman Paragraphs [0094]; Figure 7B);  
monitor for a game item termination event during the sequence of poker games(-multiplier activation- Berman Paragraphs [0094]; Figure 7B);  
in response to the game item termination event occurring in connection with a currently-played one of the sequence of poker games, determine an award based on the tracked aggregation of the game items (-multiplier activation- Berman Paragraphs [0094]; Figure 7B; Element 718); and  
provide the determined award for use with at least one of the poker games(-8x multiplier applied to 10-credit payout- Berman Paragraph [0094]; Figure 7B; Element 718).  

Claim 5: 	 Berman teaches the gaming apparatus of Claim 1, wherein the processor is configured to determine the award based on the tracked aggregation of the game items by determining a quantity of the game items that were presented during the player participation in the sequence of the poker games, and providing a payout multiplier having a multiplication quantity based on the determined quantity of the game items for use with the at least one of the poker games(-8x Berman Paragraph [0094]; Figures 4,  7B; Elements 402a, 402b, 408, 718).  

Claim 6: 	 Berman teaches the gaming apparatus of Claim 1, wherein the processor is configured to determine the award based on the tracked aggregation of the game items by identifying multiplier values on one or more of the tracked aggregation of the game items, and providing a payout multiplier having a multiplication quantity based on a collective value of the identified multiplier values (-8x multiplier applied to 10-credit payout- Berman Paragraph [0094]; Figures 4,  7B; Elements 402a, 402b, 408, 718).  

Claim 9: 	 Berman teaches the gaming apparatus of Claim 1, wherein the processor is configured to provide the determined award for use with at least one of the poker games by providing the determined award for use with the currently-played one of the sequence of poker games (-teaching that multiplier are accrued during play of one or more games and redeemed at the players discretion during any current or subsequent game being player in a sequence of games- Berman Paragraphs [0093], [0094]; Figures 7A, 7B; Elements 724a, 716, 718).    

Claim 10: 	 Berman teaches the gaming apparatus of Claim 1, wherein the processor is configured to provide the determined award for use with at least one of the poker games by providing the determined award for use with a next consecutive one of the poker games following the sequence of poker games (-teaching that Berman Paragraphs [0093], [0094]; Figures 7A, 7B; Elements 724a, 716, 718).  

Claim 11: 	 Berman teaches the gaming apparatus of Claim 1, wherein the processor is configured to provide the determined award for use with at least one of the poker games by providing the determined award for use with one or more subsequent ones of the poker games following the sequence of poker games (-teaching that multiplier are accrued during play of one or more games and redeemed at the players discretion during any current or subsequent game being player in a sequence of games- Berman Paragraphs [0093], [0094]; Figures 7A, 7B; Elements 724a, 716, 718).  .  

Claim 12: 	 Berman teaches the gaming apparatus of Claim 1, wherein the processor is configured to present the tracked aggregation of the game items to enable the player to perceive progress of the tracked aggregation of the game items(Berman Paragraphs [0093]-[0094]; Figure 7B; Element 716).  

Claim 13: 	 Berman teaches the gaming apparatus of Claim 1, wherein the processor is configured to randomly present the game items by randomly displaying, via the display, sub-symbols in connection with the randomly selected cards of the Berman Paragraphs [0068], [0085]; Figure 4; Element 408).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-4, 7, 8, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Berman et al (US 2018/0130304) as applied to at least claims 1, 5 , 6, and 9-13 above, and further in view of Zehetner (US 2019/0088077)


Claim 2: The combination of Berman & Zehetner teaches the gaming apparatus of Claim 1, wherein the processor is configured to determine the award based on the tracked aggregation of the game items by determining a quantity of the game items that were presented during the player participation in the sequence of the poker games(-tracking the number of multiplier acquired- Berman Paragraphs [0094]; Figure 7B), and providing a Wild card for each of the determined quantity of the game items for use with the at least one of the poker games (-showing the player collection of 10 collectable symbols that are redeemed for 10 wild symbols Zehetner Figures 2A, 2C, 2E; Elements 208a, 208b,  212; Paragraphs [0030] & [0038]).   Berman teaches the invention as presented above and including the tracking of game events and awarding the player based thereon.  While Berman is silent regarding tracking game events an awarding wild symbols, Zehetner teaches that this feature was both known at the time of invention and a recognized alternative to awarding multipliers (Zehetner Paragraphs [0030], [0038], [0047], [0065], [0139], [0211]).  It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have incorporated the wild symbols as taught by Zehetner as a possible alterative or additional award in the game of Berman because Zehetner teaches that these award were recognized alternatives and would have offered the benefit of increasing possible player payouts wen combined or avoiding player game fatigue by providing addition game variety when used alternatively.

Claim 3: The combination of Berman & Zehetner teaches the gaming apparatus of Claim 1, wherein the processor is configured to determine the award based on the tracked aggregation of the game items by determining a quantity of the game items that were presented during the player participation in the sequence of the poker games, and providing a Wild card for each of the determined quantity of the game items for use with the at least one of the poker games(-showing the player collection of 10 collectable symbols during a sequence of 10 games that are redeemed for 10 wild symbols as described in text on the listed figures- Zehetner Figures 2A, 2C, 2E; Elements 208a, 208b,  212; Paragraphs [0030] & [0038]).


Claim 4: The combination of Berman & Zehetner teaches the gaming apparatus of Claim 2, wherein the processor is configured to provide the determined award for use with at least one of the poker games by providing the determined award for use with a next consecutive one of the poker games following the sequence of poker games, and randomly distributing any of the provided Wild cards to card positions of the next consecutive one of the poker games following the sequence of poker games(-showing the player collection of 10 collectable symbols during a sequence of 10 games that are redeemed for 10 wild symbols based on the randomly determined locations where the collectable symbols appeared on the display- Zehetner Figures 2A, 2C, 2E; Elements 208a, 208b,  212; Paragraphs [0030] & [0038]).

Claim 7: The combination of Berman & Zehetner teaches the gaming apparatus of Claim 1, wherein the processor is configured to monitor for the game item termination event by monitoring for completion of the player participation in a threshold number of the poker games constituting the sequence of the poker games(-showing the player collection of 10 collectable symbols during 10 games triggering the wild symbols- Zehetner Figures 2A, 2C, 2E; Elements 208a, 208b,  212; Paragraphs [0030] & [0038]).  

Claim 8: The combination of Berman & Zehetner teaches the gaming apparatus of Claim 1, wherein the processor is configured to monitor for the game item termination event by monitoring for a threshold number of the game items being collected(-showing the player collection of 10 collectable symbols during 10 games triggering the wild symbols- Zehetner Figures 2A, 2C, 2E; Elements 208a, 208b,  212; Paragraphs [0030] & [0038]).

Claim 14: The combination of Berman & Zehetner teaches the gaming apparatus of Claim 1, wherein the processor is configured to facilitate the player's participation in a plurality of the sequences of the poker games, and to provide respective ones of the determined awards on each of the plurality of the sequences of the poker games (-Predefined quantity of plays- Zehetner Paragraphs [0038]).  

Claim 15: The combination of Berman & Zehetner teaches a gaming apparatus for facilitating player participation in poker games, the gaming apparatus comprising:  
a display (Berman Figure 2; Element 211);  
a user interface configured to receive at least player input(Berman Figure 2; Element 222)  to facilitate player participation in the poker games(Berman Figure 7A-7B; Paragraph [0091]);  
a wager input device structured to identify and validate player assets(Berman Figure 2; Element 246; Paragraph [0053]), and to permit the Berman Figure 2; Element 244; Paragraphs [0092]- [0094]);  
a processor (Berman Figure 2; Element 202) configured to:   
randomly select cards to present in each of a plurality of the poker games(-described as a probability of occurrence- Berman Paragraph [0091]);  
randomly present game items in connection with any one or more of the poker games(Berman Paragraph [0093]; Figure 7A);  
track an aggregation of the game items randomly presented during the player participation in the poker games(Berman Paragraphs [0094]; Figure 7B);  
monitor for a threshold quantity of the poker games having been played(-showing the player collection of 10 collectable symbols during 10 games triggering the wild symbols- Zehetner Figures 2A, 2C, 2E; Elements 208a, 208b,  212; Paragraphs [0030] & [0038]);  
in response to the threshold quantity of the poker games having been played, determine a quantity of the game items that have been aggregated(Berman Paragraphs [0094]; Figure 7B & -showing the player collection of 10 collectable symbols - Zehetner Figures 2A, 2C, 2E; Elements 208a, 208b,  212; Paragraphs [0030] & [0038]);  
provide one or more Wild cards based on the determined quantity of the game items that have been aggregated (-the player collection of 10 collectable symbols that are redeemed for 10 wild symbols as described in Zehetner Figures 2A, 2C, 2E; Elements 208a, 208b,  212; Paragraphs [0030] & [0038]);  
provide the one or more Wild cards for use in the poker game in which the threshold quantity of the poker games has been reached (-showing the player collection of 10 collectable symbols that are redeemed for 10 wild symbols as described in text on the listed figures- Zehetner Figures 2A, 2C, 2E; Elements 208a, 208b,  212; Paragraphs [0030] & [0038]).
Berman teaches the invention as presented above and including the tracking of game events and awarding the player based thereon.  While Berman is silent regarding tracking game events an awarding wild symbols, Zehetner teaches that this feature was both known at the time of invention and a recognized alternative to awarding multipliers (Zehetner Paragraphs [0030], [0038], [0047], [0065], [0139], [0211]).  It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have incorporated the wild symbols as taught by Zehetner as a possible alterative or additional award in the game of Berman because Zehetner teaches that these award were recognized alternatives and would have offered the benefit of increasing possible player payouts wen combined or avoiding player game fatigue by providing addition game variety when used alternatively.


16: The combination of Berman & Zehetner teaches the gaming apparatus of Claim 15, wherein the processor is configured to provide the one or more Wild cards by providing one of the Wild cards for each of the determined quantity of the game items that have been aggregated(-showing the player collection of 10 collectable symbols that are redeemed for 10 wild symbols as described in text on the listed figures- Zehetner Figures 2A, 2C, 2E; Elements 208a, 208b,  212; Paragraphs [0030] & [0038]).  

Claim 17: The combination of Berman & Zehetner teaches the gaming apparatus of Claim 15, wherein the processor is further configured to provide one or more payout modifiers for use in the poker game in which the threshold quantity of the poker games has been reached, in response to the threshold quantity of the poker games having been played(-showing the player collection of 10 collectable symbols that are redeemed for 10 wild symbols as described in text on the listed figures- Zehetner Figures 2A, 2C, 2E; Elements 208a, 208b,  212; Paragraphs [0030] & [0038]).  

Claim 18: The combination of Berman & Zehetner teaches a gaming apparatus for facilitating player participation in poker games, the gaming apparatus comprising:  
a display(Berman Figure 2; Element 211);  
Berman Figure 2; Element 222)  to facilitate player participation in the poker games(Berman Figure 7A-7B; Paragraph [0091]);  
a wager input device structured to identify and validate player assets(Berman Figure 2; Element 246; Paragraph [0053]), and to permit the player to participate in the poker games in which the player assets are provided (Berman Figure 2; Element 244; Paragraphs [0092]- [0094]);  
a processor (Berman Figure 2; Element 202) configured to: 
randomly select cards to present in each of a plurality of the poker games(-described as a probability of occurrence- Berman Paragraph [0091]);   
randomly present game items in connection with any one or more of the poker games(Berman Paragraph [0093]; Figure 7A);  
track an aggregation of the game items randomly presented during the player participation in the poker games(Berman Paragraphs [0094]; Figure 7B);  
monitor for a threshold quantity of the poker games having been played(-showing the player collection of 10 collectable symbols during 10 games triggering the wild symbols- Zehetner Figures 2A, 2C, 2E; Elements 208a, 208b,  212; Paragraphs [0030] & [0038]);  
in response to the threshold quantity of the poker games having been played, determine a quantity of the game items that have been aggregated(Berman Paragraphs [0094]; Figure 7B & -showing the player Zehetner Figures 2A, 2C, 2E; Elements 208a, 208b,  212; Paragraphs [0030] & [0038]).   ;  
provide one or more payout modifiers based on the determined quantity of the game items that have been aggregated (-multiplier activation- Berman Paragraphs [0094]; Figure 7B; Element 718);  
provide the one or more payout modifiers for use in the poker game in which the threshold quantity of the poker games has been reached (-8x multiplier applied to 10-credit payout- Berman Paragraph [0094]; Figure 7B; Element 718).  
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have incorporated the use of game threshold as taught by Zehetner as a possible alterative or additional award in the game of Berman in order to reward and incentivize the player to participate in a minimum number of games.


Claim 19: The combination of Berman & Zehetner teaches the gaming apparatus of Claim 18, wherein the processor is configured to provide the one or more payout modifiers by providing a multiplier having a multiplier value equivalent to the determined quantity of the game items that have been aggregated(-8x multiplier applied to 10-credit payout- Berman Paragraph [0094]; Figure 7B; Element 718).  

Claim 20: The combination of Berman & Zehetner teaches the gaming apparatus of Claim 18, wherein the processor is further configured to provide one or more Wild cards for use in the poker game in which the threshold quantity of the poker games has been reached, in response to the threshold quantity of the poker games having been played(Berman Paragraphs [0094]; Figure 7B & -showing the player collection of 10 collectable symbols - Zehetner Figures 2A, 2C, 2E; Elements 208a, 208b,  212; Paragraphs [0030] & [0038]).  

Conclusion

The following prior art is made of record and though not relied upon is considered pertinent to applicant's disclosure:
Caputo (US 20200074784) teaches a gaming system and method for accumulating symbols to activate a primary event feature or trigger a secondary event.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MOSSER whose telephone number is (571)272-4451.  The examiner can normally be reached on M-F 6:45-3:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.E.M/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715